Citation Nr: 1647031	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  12-18 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a compensable rating for bilateral sensorineural hearing loss.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU). 



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1955 to May 1959. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in November 2015.  The hearing transcript is associated with the record.

In February 2016, the Board remanded the issues of entitlement to a compensable rating for bilateral hearing loss and service connection for a right hand and/or right thumb disability.  On remand, in an August 2016 rating decision, the AOJ granted service connection for a right hand/thumb disability, assigning a noncompensable rating.  The Board notes that the Veteran's representative expressed disagreement with the rating assigned in the November 2016 appellate brief.  Under the current version of 38 C.F.R. § 20.201 (2015) a notice of disagreement must be filed on a particular form prescribed by the Secretary.  As such, the representative's statements do not constitute a valid notice of disagreement.  If the Veteran wishes to appeal the evaluation assigned for his right hand/thumb disability, he must submit a valid and complete VA form 21-0958 within a year of the notification letter accompanying the August 2016 rating decision. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected bilateral hearing loss is not manifested by a level of hearing acuity necessary for a compensable rating.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.85 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Rating Disabilities - Hearing Loss

Disability ratings are based on the average impairment of earning capacity established in the Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings." Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

In cases for which the evaluation of hearing loss is at issue, ratings range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC) together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100 (2015).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is
55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2015).  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  When only one ear is service connected, the nonservice-connected ear is given Level I hearing loss.  38 C.F.R. § 4.86(b) (2015). 

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of Section 4.86.  38 C.F.R. § 4.85(c) (2015).




Facts and Discussion - Hearing Loss

The Veteran's service-connected bilateral sensorineural hearing loss is currently rated as noncompensable under the pertinent VA regulations.  He asserts that this does not adequately compensate him for this disability. 

An August 2009 VA audiology consult reflects the veteran sought treatment for hearing difficulty.  He reported that he had experienced hearing problems for many years but was only recently told that he needed to do something about it.  He reported constant tinnitus in both ears since military service; he had to sleep with the radio on to distract him from the tinnitus.  He reported military noise exposure from five inch guns aboard Navy ships and civilian noise exposure from construction work.  On physical examination, both ears had occluding cerumen which was washed and suctioned clear.  The treatment note reflects a finding of mild sensorineural hearing loss in the right ear from 250 to 1500 Hertz, and moderate to severe sensorineural hearing loss in the high frequencies of notched configuration in the right ear.  Word recognition was reportedly 88 percent in the right ear; it is not clear what word list was utilized.  In the left ear, there was borderline sensorineural hearing loss from 250 to 1000 Hertz, and moderate to severe sensorineural hearing loss from 1500 to 8000 Hz.  Word recognition was reportedly 80 percent in the left ear; it is not clear what word list was utilized.  The provider indicated that that Veteran was a good candidate for hearing aids. 

The Veteran received a VA audiology examination in March 2010.  His medical history in regard to hearing loss was substantially similar.  His hearing acuity was reportedly as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
25
40
50
55
42.50
96
LEFT
20
50
60
65
48.75
72

Under Table VI, the Veteran's right ear corresponded with Level I hearing loss; the left ear corresponded with Level IV hearing loss.   Under Table VII, a Level I hearing loss and  Level IV hearing loss corresponds with a noncompensable rating. 38 C.F.R. § 4.85, Tables VI and VII.  The Veteran did not meet the criteria for an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86.

The Veteran was afforded another VA audiology examination in March 2014.  His hearing acuity was as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
25
40
55
55
43.75
96
LEFT
20
60
65
65
52.50
92

Under Table VI, the Veteran's right ear corresponded with Level I hearing loss; the left ear corresponded with Level I hearing loss.   Under Table VII, a Level I hearing loss and  Level I hearing loss corresponds with a noncompensable rating.  38 C.F.R. § 4.85, Tables VI and VII.  The Veteran did not meet the criteria for an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86.  

The Veteran reported functional impairment due to hearing loss as, "can't hear normal sounds."

He was afforded a third VA audiology examination in April 2015; his hearing acuity was as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
30
40
55
55
45
96
LEFT
25
55
70
70
55
92

Under Table VI, the Veteran's right ear corresponded with Level I hearing loss; the left ear corresponded with Level I hearing loss.   Under Table VII, a Level I hearing loss and  Level I hearing loss corresponds with a noncompensable rating.  38 C.F.R. § 4.85, Tables VI and VII.  The Veteran did not meet the criteria for an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86.  

The Veteran reported functional impairment due to hearing loss as, "can't hear low voices."

In November 2015, the Veteran gave oral testimony before the Board regarding his hearing loss.  He reported that his hearing loss had contributed to him stopping work.  The Veteran stated that his work involved a lot of climbing around building cooling towers and he had difficulty understanding speech from others if they were not quite close to him.  The Veteran testified that he had to use other mechanisms, such as lip reading.  He also reported that he had a hard time hearing in every day life and that his tinnitus made his hearing loss considerably worse.  The Veteran also stated that his hearing loss had worsened since the previous VA examination. 

A fourth VA audiology examination was conducted in May 2016; the Veteran's hearing acuity was noted as follows: 


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
30
40
50
55
43.75
92
LEFT
25
55
65
65
52.50
88

Under Table VI, the Veteran's right ear corresponded with Level I hearing loss; the left ear corresponded with Level II hearing loss.   Under Table VII, a Level I hearing loss and  Level II hearing loss corresponds with a noncompensable rating.  38 C.F.R. § 4.85, Tables VI and VII.  The Veteran did not meet the criteria for an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86.  

The Veteran reported functional impairment due to hearing loss as, "cannot hear everything around me."  The examiner was also comment on the impact of the Veteran's hearing loss and tinnitus on activities of daily living, including his ability to work.  The examiner opined that the Veteran's hearing loss alone should not be a barrier in a wide range of employment settings.  The examiner further stated that many individuals with the Veteran's degree of hearing loss, or worse, function well in many occupational settings.  The examiner acknowledged that hearing loss would cause some problems depending on the vocation and that he might have trouble working well in a very noise environment, in an environment which required him to often use non-face-to-face communications equipment (such as speakers, intercoms, walkie-talkies, etc.), or in a job which required a great deal of attention to high-pitched sounds (such as monitoring medical equipment that beeps and pings).  

Given the evidence discussed above, the Veteran did not meet the schedular criteria for a compensable rating for sensorineural hearing loss at any point during the period on appeal.  He also did not meet the criteria for an exceptional pattern of hearing impairment at any point during the appeal period.  The Board acknowledges the Veteran's contentions that he should receive more compensation for this disability; however, the rating schedule for hearing loss is determined by Congress.  The Board also acknowledges the Veteran's statements regarding functional impairment, which include difficulty hearing.  This symptom is contemplated by the rating criteria.  As a result of the foregoing, a compensable schedular rating for sensorineural hearing loss must be denied.

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The currently assigned noncompensable rating contemplates the Veteran's symptoms of hearing loss.  The Veteran's hearing loss disability is manifested by trouble hearing.  This manifestation of the Veteran's disability is contemplated in the schedule of ratings for hearing impairment located at 38 C.F.R. § 4.85.  Neither the Veteran nor his representatives have provided argument as to how the Veteran's disability picture is exceptional or unusual.  The rating criteria are therefore adequate to evaluate the Veteran's sensorineural hearing loss, and referral for consideration of extraschedular rating is not warranted.
ORDER

Entitlement to a compensable rating for bilateral sensorineural hearing loss is denied.


REMAND

The issue of entitlement to TDIU has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  See November 2016 appellate brief.  A completed VA Form 21-8940 (application for increased compensation based on unemployability) is not of record.  This form requests information regarding the Veteran's occupational and educational history, which is necessary to determine entitlement to TDIU. As such, a remand is required to provide the Veteran with this Form, or for him to submit equivalent information, as well as any other development deemed necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with a VA Form 21-8940 (application for increased compensation based on unemployability).  He should be provided with a reasonable period of time to submit this Form or equivalent information.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the impact his service-connected disabilities have on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After completing any additional development deemed necessary, adjudicate the issue of entitlement to a TDIU in light of the pertinent evidence of record.  If the benefits requested on appeal are not granted, the Veteran should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the pertinent evidence, and provides an opportunity to respond. 

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


